ORDER
PER CURIAM.
This court considers whether this appeal should be dismissed.
Therese Masson appeals from the judgment of the United States District Court for the Northern District of California dismissing her claim under the Federal Fair Debt Collection Practice Act. Her appeal was docketed at this court and the United States Court of Appeals for the Ninth Circuit.
On July 1, 2013, this court issued an order informing the parties that this court did not have jurisdiction over Masson’s appeal and directed the parties to respond as to whether the appeal should be dismissed in light of the fact that it was already properly docketed in the Ninth Circuit. Having received no response to this court’s July 1, 2013 order, the court now dismisses the appeal.
Accordingly,
It Is Ordered That:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.